AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 15, 2011 File No. 033-50718 File No. 811-07102 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o POST-EFFECTIVE AMENDMENT NO. 105 þ AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o AMENDMENT NO. 107 þ THE ADVISORS’ INNER CIRCLE FUND II (Exact Name of Registrant as Specified in Charter) 101 Federal Street Boston, Massachusetts 02110 (Address of Principal Executive Offices, Zip Code) Registrant’s Telephone Number, including Area Code(800) 932-7781 Philip T. Masterson c/o SEI Investments One Freedom Valley Drive Oaks, Pennsylvania 19456 (Name and Address of Agent for Service) Copies to: Timothy W. Levin, Esquire Christopher D. Menconi, Esquire Morgan, Lewis & Bockius LLP Morgan, Lewis & Bockius LLP 1701 Market Street 1111 Pennsylvania Ave., NW Philadelphia, Pennsylvania 19103 Washington, DC 20004 It is proposed that this filing become effective (check appropriate box): þ Immediately upon filing pursuant to paragraph (b) o On [date] pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o On [date] pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o On [date] pursuant to paragraph (a) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 105 relates solely to the Hancock Horizon Louisiana Tax-Free Income Fund and the Hancock Horizon Mississippi Tax-Free Income Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”), and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 105 to Registration Statement No. 033-50718to be signed on its behalf by the undersigned, duly authorized, in the City of Oaks, Commonwealth of Pennsylvania on the 15th day of February, 2011. THE ADVISORS’ INNER CIRCLE FUND II By: /s/ Philip T. Masterson Philip T. Masterson, President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacity and on the dates indicated. Trustee February 15, 2011 Charles E. Carlbom * Trustee February 15, 2011 John K. Darr * Trustee February 15, 2011 William M. Doran * Trustee February 15, 2011 Mitchell A. Johnson * Trustee February 15, 2011 Betty L. Krikorian * Trustee February 15, 2011 Robert A. Nesher * Trustee February 15, 2011 James M. Storey * Trustee February 15, 2011 George J. Sullivan, Jr. /s/ Philip T. Masterson President February 15, 2011 Philip T. Masterson * Treasurer, Controller & February 15, 2011 Michael Lawson Chief Financial Officer *By: /s/ Philip T. Masterson *Philip T. Masterson, Attorney-in-Fact Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxomony Extension Presentation Linkbase
